Citation Nr: 1805668	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  09-44 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right ankle strain, as secondary to service-connected right foot plantar wart/callus.

2. Entitlement to service connection for degenerative joint disease with meniscal tear of the right knee, as secondary to service-connected right foot plantar wart/callus.

3. Entitlement to service connection for a right hip strain, as secondary to service-connected right foot plantar wart/callus.

4. Entitlement to service connection for facet arthritis at L5-S1 of the lumbar spine, as secondary to service-connected right foot plantar wart/callus.


REPRESENTATION

Veteran represented by:	J. Bryan Jones, III


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana. A notice of disagreement was received in July 2008, a statement of the case was issued in September 2009, and a VA Form 9 was received in November 2009. The matter is now handled by the RO in New Orleans, Louisiana.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In a September 2011 decision, the Board reopened the claims and remanded them to the RO for additional development. 

The Veteran was offered the opportunity to have an additional hearing; in May 2014, the claims were remanded by the Board to schedule the Veteran for an additional hearing. The requested hearing was conducted in September 2015 by the undersigned Veterans Law Judge. A transcript is associated with the claims file. 


In November 2015, the Board remanded these claims for additional development. In a March 2016 decision, the Board denied all issues on appeal. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a memorandum decision in May 2017, the Court set aside the Board's November 2015 decision and remanded the claims to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection on a secondary basis for a right ankle strain, degenerative joint disease with meniscal tear of the right knee, a right hip strain, facet arthritis at L5-S1 of the lumbar spine. He asserts these disorders are secondary to his service-connected right foot plantar wart/callus.

In a May 2017 decision, the Court determined that the December 2015 VA medical opinion was inadequate. The Court stated that by focusing on the state of the Veteran's left foot in 1983, ignoring the absence of left foot complaints in the intervening decades, and using the lack of current left ankle, knee, and hip problems to support the opinion that the right ankle, knee, and hip problems are due to aging rather than to service-connected right foot problems, the examiner failed to consider the Veteran's medical history, which showed the in-service right foot condition continuing post service and the in-service left foot condition dissipating; failed to indicate an awareness of the correct, relevant facts; and failed to provide the Board with a reasoned medical judgment on the question posed. The Court also stated that the examiner failed to expressly opine whether the Veteran's disorders were as likely as not due to his antalgic gait, and although the examiner concluded that right leg joint conditions were consistent with the aging process, the examiner did not address why the aging process did not also cause such problems in left leg joints.

As directed by the Court, on remand, the Veteran must be afforded a new VA examination and new medical opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify the provider(s) of any and all evaluations and/or treatment he has received for the disorders on appeal and to provide authorizations for VA to obtain records of any such private treatment.  Obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the provider identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to VA's request for identified records sought, the Veteran must be notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After instruction (1) is completed, schedule the Veteran for a VA examination for his right ankle, right knee, right hip and lumbar spine. The claims file and a copy of this remand must be provided to the examiner for review. All testing deemed necessary by the examiner should be performed and the results reported in detail. The examiner is requested to review all pertinent records associated with the claims file. The examiner should state that the claims file was reviewed.  The examiner should respond to the following:

a) Please identify the likely cause of the Veteran's current right ankle strain, degenerative joint disease with meniscal tear of the right knee, right hip strain, and facet arthritis at L5-S1 of the lumbar spine. 

Specifically, is it at least as likely as not (a 50 percent or greater probability) that:

i) the Veteran's right ankle disorder is proximately due to or aggravated (beyond a natural progression) by the Veteran's service-connected right foot plantar wart/callus with antalgic gait;

ii) the Veteran's right knee disorder is proximately due to or aggravated (beyond a natural progression) by the Veteran's service-connected right foot plantar wart/callus with antalgic gait;

iii) the Veteran's right hip disorder is proximately due to or aggravated (beyond a natural progression) by the Veteran's service-connected right foot plantar wart/callus with antalgic gait; and,

iv) the Veteran's lumbar spine disorder is proximately due to or aggravated (beyond a natural progression) by the Veteran's service-connected right foot plantar wart/callus with antalgic gait.

b) The examiner should specifically discuss the Veteran's altered gait, which is a result of his service-connected right foot, and whether it at least as likely as not has caused or aggravated (beyond a natural progression) the claimed right ankle, right knee, right hip and lumbar spine disorders.

c) If any of the claimed right ankle, right knee, right hip or lumbar spine disorders are deemed to not be proximately due to or aggravated by his service-connected right foot with antalgic gait, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

d) The examiner must also offer comments and an opinion regarding the September 2015 private physician and VA physician's statements indicating the Veteran's right foot was causing pain in the ankle, knee, hip and spine.

The examiner is asked to review the lay statements as they relate to the development of the disorders and provide comment/information as to how the statements comport with generally accepted medical norms.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim or may also result in a clarification opinion being requested).

3. Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




